Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made as of October 2, 2019 (the
“Effective Date”), by and among Genius Brands International Inc., a Nevada
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, listed as a Purchaser on the Schedule of Purchasers attached as
Exhibit A hereto (the “Schedule of Purchasers”). Such persons and entities are
hereinafter collectively referred to herein as “Purchasers” and each
individually as a “Purchaser.”

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser
(severally and not jointly) hereby agree as follows:

 

Section 1.

AUTHORIZATION OF SALE OF STOCK

 

The Company has authorized the sale and issuance of up to 1,000,000 shares (the
“Shares”) of its common stock, par value $0.0001 per share (the “Common Stock”),
on the terms and subject to the conditions set forth in this Agreement.

 

Section 2.

AGREEMENT TO SELL AND PURCHASE THE STOCK

 

2.1              Sale of Stock. At the Closing (as defined in Section 3.1), the
Company will sell to each Purchaser, and each Purchaser will purchase from the
Company, the number of Shares set forth opposite such Purchaser’s name on the
Schedule of Purchasers at a purchase price of $0.76 per Share. The aggregate
purchase price for the Shares purchased by each Purchaser is set forth opposite
such Purchaser’s name on the Schedule of Purchasers.

 

2.2              Separate Agreement. Each Purchaser shall severally, and not
jointly, be liable for only the purchase of the Shares that appear on the
Schedule of Purchasers that relate to such Purchaser. The Company’s agreement
with each of the Purchasers is a separate agreement, and the sale of Shares to
each of the Purchasers is a separate sale. The obligations of each Purchaser
hereunder are expressly not conditioned on the purchase by any or all of the
other Purchasers of the Shares such other Purchasers have agreed to purchase.

 

Section 3.

CLOSING AND DELIVERY

 

3.1              Closing. The closing of the purchase and sale of the Shares
pursuant to this Agreement (the “Closing”) shall be held on October 3, 2019 at
the offices of Mintz, Levin, Cohn, Glovsky and Popeo, P.C., 666 Third Avenue,
New York, NY 10017, or on such other date and place as may be agreed to by the
Company and the Purchasers. At or prior to the Closing, each Purchaser shall
execute any related agreements or other documents required to be executed
hereunder, dated as of the date of the Closing (the “Closing Date”).

 

3.2              Issuance of the Shares at the Closing. At the Closing, the
Company shall issue or deliver to each Purchaser evidence of a book entry
position evidencing the Shares purchased by such Purchaser hereunder, registered
in the name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at the Closing against payment of the purchase price for such Shares.

 

 

 



 1 

 

 

Section 4.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:

 

4.1              Organization and Standing. The Company (i) has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation or organization (as applicable),
with full corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct its business as presently conducted or
proposed to be conducted in the SEC Documents, and (ii) is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except in the case of clause
(ii) above, to the extent that the failure to be so qualified or be in good
standing would not reasonably be expected to result in (i) a material adverse
effect on the validity or enforceability of this Agreement, (ii) a material
adverse effect on the condition (financial or otherwise), results of operations,
business, prospects or properties of the Company and its subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect its obligations under this Agreement (any of (i), (ii)
or (iii)) (a “Material Adverse Effect”).

 

4.2              Corporate Power; Authorization. The Company has all requisite
corporate power and authority, and has taken all requisite corporate action, to
execute and deliver this Agreement, sell and issue the Shares and carry out and
perform all of its obligations under this Agreement. Each Transaction Document
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights generally, and (ii) as limited by equitable
principles generally, including any specific performance.

 

4.3              Issuance and Delivery of the Shares. The Shares have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable. Assuming
the accuracy of the representations made by the Purchasers in Section 5, the
offer and issuance by the Company of the Shares is exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”).

 

4.4              SEC Documents; Financial Statements. The Company has filed in a
timely manner all documents that the Company was required to file with the
Securities and Exchange Commission (the “Commission”) under Sections 13, 14(a)
and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since January 1, 2018 (collectively with all exhibits, schedules and
annexes thereto, the “SEC Documents”). As of their respective filing dates (or,
if amended prior to the date of this Agreement, when amended), all SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The consolidated financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) present fairly the consolidated financial condition, results of
operations and cash flows of the Company and its Subsidiaries, taken as a whole,
as of the dates and for the periods indicated, comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing and have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except as
otherwise noted therein).

 

4.5              No General Solicitation. Neither the Company nor any Person
acting on its behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the Securities
Act) in connection with the offer or sale of the Shares.

 

 

 



 2 

 

 

Section 5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERs

 

5.1              Each Purchaser, severally and not jointly, represents and
warrants to and covenants with the Company that:

 

(a)               Such Purchaser (if an entity is a validly existing
corporation, limited partnership or limited liability company) has all requisite
corporate, partnership or limited liability power and authority to enter into
and consummate the transactions contemplated by this Agreement and to carry out
its obligations hereunder and thereunder, and to purchase the Shares pursuant to
this Agreement.

 

(b)               Such Purchaser acknowledges that it can bear the economic risk
and complete loss of its investment in the Shares and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby. Such Purchaser has had
an opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares, and has conducted and completed its own independent due
diligence. Such Purchaser acknowledges that the Company has made available the
SEC Documents. Based on the information such Purchaser has deemed appropriate,
and without reliance upon any placement agent, it has independently made its own
analysis and decision to enter into this Agreement. Such Purchaser is relying
exclusively on its own sources of information, investment analysis and due
diligence (including professional advice it deems appropriate) with respect to
the execution, delivery and performance of this Agreement, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters.

 

(c)               The Shares to be received by such Purchaser hereunder will be
acquired for such Purchaser’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
Securities Act, and such Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times, subject to the terms and conditions of this Agreement, to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws. Such Purchaser understands that
the Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. Such Purchaser will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the securities purchased hereunder except in compliance with the
Securities Act, applicable blue sky laws, and the rules and regulations
promulgated thereunder.

 

(d)               Such Purchaser is an “accredited investor” within the meaning
of Rule 501(a) under the Securities Act.

 

(e)               The execution, delivery and performance by such Purchaser of
this Agreement to which such Purchaser is a party have been duly authorized and
each has been duly executed by such Purchaser, and when delivered will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights generally.

 

(f)                Purchaser is not a broker or dealer registered pursuant to
Section 15 of the Exchange Act (a “registered broker-dealer”), or an entity
engaged in a business that would require it to be so registered, and is not
affiliated with a registered broker dealer. Purchaser is not party to any
agreement for distribution of any of the Shares.

 

(g)               Such Purchaser understands that no United States federal or
state agency, or similar agency of any other country, has reviewed, approved,
passed upon, or made any recommendation or endorsement of the Company or the
purchase of the Shares.

 

 

 



 3 

 

 

(h)               Such Purchaser has not taken any of the actions set forth in,
and is not subject to, the disqualification provisions of Rule 506(d)(1) of the
Securities Act.

 

(i)                 Such Purchaser did not learn of the investment in the Shares
as a result of any general solicitation or general advertising.

 

5.2              Purchaser understands that nothing in this Agreement or any
other materials presented to Purchaser in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

 

5.3              Legends.

 

(a)       Except as otherwise provided below, Purchaser understands that until
such time as the Shares have been sold pursuant to a registration statement
under the Securities Act or the Shares may be sold pursuant to Rule 144 under
the Securities Act (“Rule 144”) without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the book
entry notations evidencing the Shares may bear one or more legends in
substantially the following form and substance:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT.”

 

(b)       The legend set forth in Section 5.3(a) above shall be removed by the
Company from any certificate evidencing the Shares upon the earlier of (1) the
sale of the Shares pursuant to an effective registration statement, (2) the sale
of the Shares pursuant to Rule 144, or (3) the date the Shares are eligible to
be sold under Rule 144 without restriction, in each case following the delivery
by a Purchaser to the Company or the Company’s transfer agent of a certificate
representing Shares, if such Shares are certificated, and such representations
and covenants of such Purchaser or, solely in the case of clause (2) above, such
Purchaser’s executing broker as the Company may reasonably require in connection
therewith, and the Company shall deliver or cause to be delivered to such
Purchaser a book entry position representing such shares that is free from any
legend referring to the Securities Act. The Company shall take all action
including requesting that counsel for the Company issue an opinion to the
Company’s transfer agent with respect to such removal. The Company shall not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Purchasers by crediting the account of such
Purchaser’s prime broker with the Depository Trust Company (“DTC”). All costs
and expenses related to the removal of the legends and the reissuance of any
Shares shall be borne by the Company; provided, however, that the Purchaser
shall be responsible for the costs of the Purchaser’s counsel and advisors.

 

5.4              Restricted Securities. Purchaser understands that the Shares
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

 

5.5              Exculpation Among Purchasers. Purchaser acknowledges that it is
not relying upon any other Purchaser, or any officer, director, employee, agent,
partner, member or affiliate of any such other Purchaser, in making its
investment or decision to invest in the Company. Purchaser agrees that neither
any Purchaser nor the respective controlling Persons, officers, directors,
partners, agents, or employees of any Purchaser shall be liable to any other
Purchaser for any action heretofore taken or omitted to be taken by any of them
in connection with the purchase of the Shares.

 

 

 



 4 

 

 

Section 6.

CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING

 

The Company’s obligation to complete the sale and issuance of the Shares and
deliver Shares to each Purchaser, individually, as set forth in the Schedule of
Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

 

6.1              Receipt of Payment. The Company shall have received payment, by
wire transfer of immediately available funds, in the full amount of the purchase
price for the Shares being purchased by such Purchaser at the Closing as set
forth in the Schedule of Purchasers.

 

6.2              Representations and Warranties. The representations and
warranties made by the Purchasers in Section 5 hereof shall be true and correct
in all material respects as of, and as if made on, the date of this Agreement
and the Closing Date. The Purchaser shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

 

Section 7.

CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING

 

Each Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares shall be subject to the following conditions to the extent not waived by
such Purchaser:

 

7.1              Representations and Warranties. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respect as of, and as if made on, the date of this Agreement and
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date. The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

 

7.2              Nasdaq. The Company shall have filed with The Nasdaq Stock
Market (“Nasdaq”) a Notification Form: Listing of Additional Shares for the
listing of the Shares on the Nasdaq Capital Market.

 

7.3              Judgments. No judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby.

 

7.4              Stop Orders. No stop order or suspension of trading shall have
been imposed by Nasdaq, the Commission or any other governmental regulatory body
with respect to the Common Stock.

 

 

 



 5 

 

 

Section 8.

Termination of Obligations to Effect Closing; Effects

 

8.1              The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

 

(a)               upon the mutual written consent of the Company and Purchasers
that agreed to purchase a majority of the Shares to be issued and sold pursuant
to this Agreement;

 

(b)               by the Company if any of the conditions set forth in Section 6
shall have become incapable of fulfillment, and shall not have been waived by
the Company; or

 

(c)               by a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 7 shall have become incapable of fulfillment or
have not occurred on or before the fifth Business Day following the Effective
Date, and shall not have been waived by such Purchaser. “Business Day” means any
day except any Saturday, any Sunday, any day which is a federal legal holiday in
the United States or any day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

8.2              Nothing in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement.

 

Section 9.

NO Broker’s feeS

 

The Company and each Purchaser (severally and not jointly) hereby represent that
there are no broker or finders fees payable and no brokers or finders entitled
to compensation in connection with the sale of the Shares, and shall indemnify
each other for any such fees for which they are responsible.

 

Section 10.

Additional Agreements of the Parties

 

10.1          Nasdaq Listing. The Company will use best efforts to continue the
listing and trading of its Common Stock on the Nasdaq Capital Market and, in
accordance therewith, will use best efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market or exchange, as applicable.

 

10.2          Access to Information. From the date hereof until the Closing, the
Company will make reasonably available to the Purchasers’ representatives,
consultants and their respective counsels for inspection, such information and
documents as the Purchasers reasonably request, and will make available at
reasonable times and to a reasonable extent officers and employees of the
Company to discuss the business and affairs of the Company.

 

10.3          [Reserved].

 

10.4          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Shares and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.

 

 

 



 6 

 

 

10.5          Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

 

10.6          Short Sales and Confidentiality After the Date Hereof. Each
Purchaser covenants that neither it nor any affiliates acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period from the date hereof until the earlier of such time as (i)  the
transactions contemplated by this Agreement are first publicly announced or
(ii) this Agreement is terminated in full. Each Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed in accordance with Section 10.7, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
Securities Act, as set forth in Item 239.10 of the Securities Act Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance.

 

10.7          Securities Laws Disclosure. Within four (4) business days
following the entry into of this Agreement, the Company will file a Current
Report on Form 8-K (the “8-K”) with the Commission describing the terms of this
Agreement (and including as exhibits to such Current Report on Form 8-K the
agreements required to be filed in connection therewith).

 

10.8          Offering Lock-Up. Until the date that is 24 months after the
Closing Date, each Purchaser shall, if requested by the Company and an
underwriter of Common Stock of the Company in connection with any public
offering involving an underwriting of Common Stock of the Company, agree not to
Dispose of any shares of Common Stock of the Company and/or Common Stock
Equivalents (as defined below) for a specified period of time, such period of
time not to exceed one hundred eighty (180) days (a “Lock-Up Agreement”). Any
Lock-Up Agreement shall be in writing in a form reasonably satisfactory to the
Purchaser, the Company and the underwriter(s) in such offering. The Company may
impose stop transfer instructions with respect to the shares of Common Stock
and/or Common Stock Equivalents subject to the foregoing restrictions until the
end of the specified period of time.

 

(a)               “Dispose of” shall mean any direct or indirect (a) offer,
pledge (other than pledges in connection with bona fide debt financing
transactions involving a general lien on assets of the Purchaser), sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Common Stock, or any
Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement; (b) swap, hedge, derivative instrument, or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of shares of Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise; (c) engagement in any short selling of any shares of
Common Stock or Common Stock Equivalents; or (d) publicly announced intention to
effect a transaction specified in clause (a), (b) or (c).

 

(b)               “Common Stock Equivalents” means any options, warrants or
other securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock.

 

 

 



 7 

 

 

Section 11.
Indemnification

 

11.1          Indemnification by the Company. The Company agrees to indemnify
and hold harmless each of the Purchasers and each Person, if any, who controls
any Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (each, a “Purchaser Indemnified Party”), against
any losses, claims, damages, liabilities or expenses, joint or several, to which
such Purchaser Indemnified Party may become subject under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on (i) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or (ii) any failure of the Company to perform its obligations
hereunder, and will reimburse each Purchaser Indemnified Party for legal and
other expenses reasonably incurred as such expenses are reasonably incurred by
such Purchaser Indemnified Party in connection with investigating, defending,
settling, compromising or paying such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or expense arises out
of or is based upon (1) the failure of such Purchaser Indemnified Party to
comply with the covenants and agreements contained in Section 5, Section 6 and
Section 10.6 above respecting the sale of the Shares, or (2) the inaccuracy of
any representations made by such Purchaser Indemnified Party herein. The Company
will reimburse such Purchaser Indemnified Party, each of its directors, and each
of its controlling Persons for any legal and other expense reasonably incurred,
as such expenses are reasonably incurred by such Purchaser Indemnified Party,
each of its directors, and each of its controlling Persons in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.

 

11.2          Indemnification by Purchasers. Each Purchaser shall indemnify and
hold harmless the other Purchasers and the Company and its directors and each
Person, if any, who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) (each, a “Company
Indemnified Party”) against any losses, claims, damages, liabilities or expenses
to which such Company Indemnified Party, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Section 5,
Section 6 and Section 10.6 above or (ii) the inaccuracy of any representation
made by such Purchaser herein, and will reimburse such Company Indemnified
Party, each of its directors, and each of its controlling Persons for any legal
and other expense reasonably incurred, as such expenses are reasonably incurred
by such Company Indemnified Party, each of its directors, and each of its
controlling Persons in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. No Purchaser shall be liable for the indemnification obligations of any
other Purchaser.

 

 

 



 8 

 

 

Section 12.

NOTICES

 

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

 

if to the Company, to:

 

Genius Brands International Inc.

190 N. Canon Drive, FL #4

Beverly Hills, CA 90210

Attention: Robert Denton, CFO

E-mail: bdenton@gnusbrands.com

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C

666 Third Avenue

New York, New York 10017

Attention: Jeffrey Schultz, Esq.

E-mail: jschultz@mintz.com

 

or to such other person, at such other place or in such manner as one party
shall designate to other party in writing; and if to the Purchasers, at the
address as may have been furnished to the Company in writing.

 

Section 13.

MISCELLANEOUS

 

13.1          Payment of Fees and Expenses. Each of the Company and the
Purchasers shall bear its own expenses and legal fees incurred on its behalf
with respect to this Agreement and the transactions contemplated hereby. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

 

13.2          Waivers and Amendments. Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and holders of at least a
majority of the Shares.

 

13.3          Replacement of Shares. If the Shares are certificated and any
certificate or instrument evidencing any Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

 

 



 9 

 

 

13.4          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined under the Exchange
Act) with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

13.5          Governing Law; Submission to Jurisdiction. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the County of New York, in the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the County of New York, in the State of
New York, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

 

13.6          Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto. This Agreement, or any rights or obligations hereunder, may not
be assigned by any party without the prior written consent of the other parties;
provided that each Purchaser may assign its rights and obligations hereunder to
an affiliate of such Purchaser without the prior written consent of the Company
or any other Purchaser.

 

13.7          Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

13.8          Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

13.9          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

 

13.10      Entire Agreement. This Agreement and other documents delivered
pursuant hereto, including the exhibits and the Schedule of Exceptions,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

 

13.11      Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closing.

 

[signature pages follow]

 

 

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 



  COMPANY:       GENIUS BRANDS INTERNATIONAL, INC.       By: /s/ Robert L.
Denton   Name: Robert L. Denton   Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

            PURCHASERS:               /s/ Andy Heyward     Andy Heyward

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 12 

 

 

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address Number of Shares Aggregate Purchase Price of Shares Andy
Heyward 1,000,000 $760,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

